Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huizen et al (US2020/0353867).
Huizen et al discloses an external mirror assembly for a vehicle comprising a support arm (16, 23b) adapted to be affixed to an associated vehicle side door (via element 18, shown in Fig. 1);  a housing (14) movably mounted to the support arm (see paragraph 0004); a glass assembly (the glass case ((element 24, see paragraph 0040) and/or the glass mirror (element 12, see paragraph 0048)) secured to the housing (see figures 1 and 2); and a flexible deflector (30)  mounted to the housing and surrounding a portion of the support arm (23b) received in the housing (see figures 8 and 9), a side wall (the inner of outer wall) of the deflector having a stepped configuration (see Fig. 9) allowing for stretching of the deflector as the housing is moved relative to the support arm (see paragraph 0043) and to reduce wind noise through a gap (the opening (i.e., 115, see Fig. 18) between the support arm portion and the housing (see the .
5.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 12-20 are allowed. 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RDS

July 31, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872